Case 1:20-cr-00028-SPW-TJC Document 50 Filed 09/14/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 20-28-BLG-SPW-1
Plaintiff,

VS. ORDER

MALTY AH JAE CHAVEZ,

 

Defendant.

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Sentencing currently scheduled for
Thursday, November 12, 2020 at 9:30 a.m., is WACATED and reset to commence
on Monday, November 23, 2020 at 1:30 p.m. in the James F. Battin U.S.
Courthouse, Billings, Montana.

IT IS FURTHER ORDERED that all deadlines outlined in the Court’s Order
of July 7, 2020 (Doc. 39) shall remain in effect.

All parties that intend to have witnesses testify at sentencing shall give

notice to this Court ten (10) days prior to the sentencing date.
Case 1:20-cr-00028-SPW-TJC Document 50 Filed 09/14/20 Page 2 of 2

The Clerk shall forthwith notify the parties of the making of this Order.

Lo Spe!
DATED this _% day of September, 2020.

A

Jj 3
od ot . “ oo ge
ft Be
a) La < ra vo gen
fig ps oe a Lig, GPa hiv
st Chott fcc! fo“ ibe TRE

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
